Citation Nr: 1533571	
Decision Date: 08/06/15    Archive Date: 08/20/15

DOCKET NO.  08-38 413	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a left knee disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel


INTRODUCTION

The Veteran had active service from December 1979 to December 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In March 2011, the Veteran provided testimony at a Travel Board hearing.  A transcript of the hearing is of record.

In May 2011 and June 2014, the Board remanded the claim for further development of the evidence.  


FINDING OF FACT

The weight of the evidence is against a finding that the Veteran's current left knee disorder is related to service.


CONCLUSION OF LAW

The Veteran's left knee disorder is not related to active service and may not be presumed to have been incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate a claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A (West 2014); 38 C.F.R. § 3.159(b) (2014); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

In this case, the Board finds that VA's duty to notify was satisfied by a letter sent to the Veteran in January 2007.  The letter addressed all of the notice requirements and was sent prior to the initial unfavorable rating decision in November 2007.

The duty to assist the Veteran also has been satisfied in this case. The available service treatment records, private treatment records, VA treatment records and hearing testimony are in the claims file.  In September 2008, the RO issued a formal finding of unavailability regarding some service treatment records and outlined the efforts taken to locate the records.  The Veteran has not informed VA of any obtainable existing medical records which may be helpful in the adjudication of her claim. VA is not on notice of any evidence needed to decide the claim which has not been obtained.

Moreover, the Board concludes that there has been substantial compliance with remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998).  The case was last remanded in June 2014 for the Veteran to undergo further VA examination and opinion.  The Veteran underwent the requested VA examination and opinion with an adequate rationale was obtained.  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)). 

Neither the Veteran nor her representative has identified any outstanding evidence that could be obtained to substantiate the claim; the Board is also unaware of any such evidence. 

Accordingly, the Board will address the merits of the Veteran's claim.

LAW AND ANAYLSIS

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

Service connection for certain chronic diseases, such as arthritis, may also be established based upon a legal "presumption" by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. § 1112 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2014).  The option of establishing service connection through a demonstration of continuity of symptomatology rather than through a finding of nexus is specifically limited to the chronic disabilities listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (rejecting the argument that continuity of symptomatology in § 3.303(b) has any role other than to afford an alternative route to service connection for specific chronic diseases).  In addition, service connection may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2014).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  See Gilbert, 1 Vet. App. at 54.  

As noted above, the claims file includes limited service treatment records and copies of some service treatment records that the Veteran submitted.  The United States Court of Appeals for Veterans Claims (Court) has held that in cases where records once in the hands of the government are lost, there is a heightened obligation to explain the Board's findings and conclusions, and to consider carefully the benefit-of-the-doubt rule.  See Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The analysis of the Veteran's claim has been undertaken with this heightened obligation in mind.
The Veteran has a current diagnosis of osteoarthritis of the left knee.  The Veteran has testified that she injured her left knee during active service.  Specifically, she stated that she fell into a hole and was given an Ace wrap.  She explained that the knee continued to hurt off and on.  When the pain became worse, she sought medical treatment in the 2000s.  

The available service treatment records, to include the Veteran's discharge examination, are negative for any complaints or treatment of the left knee.

In a September 2010 statement, the Veteran's private physician, Dr. E.S., stated that based on the Veteran's history, physical examination and x-ray findings, it was his opinion that the osteoarthritis in her left knee is service connected.  Notably, Dr. E.S. reported that the Veteran has been seen since November 2006 and that an x-ray report revealed osteoarthritis of the medial compartment but was read as normal.  The November 2006 x-ray report referenced by Dr. E.S. is of record.

Associated treatment records dated in September 2010 from Dr. E.S. notes the Veteran's complaints of left knee pain since 1989-1990 but severe since 2006.  The Veteran reported that there was no specific injury to the knee.

The Veteran was provided with a VA examination in June 2011 and an addendum report was provided by the same examiner in July 2011.  The examiner opined that the left knee arthritis is less likely as not caused by or a result of the Veteran's military service.  The examiner explained that the 2006 x-ray of the left knee did not show any bone pathology and that the osteoarthritis developed from 2006 to 2010.  The examiner also noted that the service treatment records were negative for any left knee complaints, to include the separation examination.

In the June 2014 remand, the Board found that the 2011 VA examiner's opinion was inadequate as the examiner did not address the statement by Dr. E.S. or consider the Veteran's lay statements with regard to in-service injury of the knee.  Accordingly, the Board sought further VA opinion.

An opinion was provided in a September 2014 VA Disability Benefits Questionnaire (DBQ) along with an addendum dated that same month.  Following a review of the Veteran's claims file, a VA examiner concluded that the condition claimed was less likely than not incurred in or caused by the claimed in-service injury, event or illness.  The examiner noted that the Veteran testified at the Board hearing that she complained of left knee during service and that by 2006 the pain just kept getting worse and she sought treatment for the knee.  The examiner felt that the Veteran's description of her knee pain appeared to be casual in tone and that it was less convincing that there were any significant symptoms prior to 2006, and conspicuously absent is any description of a traumatic event.  With regard the statements by Dr. E.S., the examiner noted that there is no clear statement from him that there was degenerative joint disease of the Veteran's left knee in 2006, and that Dr. E.S. certainly could not have known if the Veteran had degenerative joint disease of the left knee in service.  The examiner notes that the Veteran told Dr. E.S. that there was no specific injury to explain the symptoms, however, the Veteran now reports that she injured her left knee in service.  Lastly, the examiner noted that the  Veteran separated from service in 1991, and that there is no evidence whatsoever to support a conclusion that her left knee degenerative joint disease is related to or due to an event which occurred during service.

In a September 2014 addendum, the VA examiner noted that Dr. E.S. opined that the Veteran' left knee condition was service connected based on findings from a 2006 x-ray report which was performed 15 years after the Veteran's separation from service.  The examiner felt that the statement by Dr. E.S. did not have factual support because of the timing of the 2006 x-ray.  The examiner noted that a September 2010 note from Dr. E.S. states "c/o left knee since 89-90 but severe since 2006.  No specific injury.  Now pain is daily for last 6 months."  The examiner related that the Veteran was 31 years old when she left service and was 46 years old in 2006.  The Veteran's report that she injured her left knee in 1989 in service was recognized, however, she did not have a documented diagnosis of traumatic arthropathy at that time, and Dr. E.S. wrote that there was no "specific injury."  Her diagnosis in 2010 was osteoarthritis, with no assertion for traumatic findings.  The examiner felt that the statement by Dr. E.S. was made in the spirit of advocacy for his patient, but that he had no way of knowing if the osteoarthritis of the Veteran's left knee was present of absent during service, or within 12 months of separation.  No factual support was identified for the premise of service connection for the Veteran's left knee osteoarthritis.

In this case, the medical evidence clearly shows a current diagnosis of degenerative joint disease of the left knee.  At the outset, however, it is noted that presumptive service connection is not warranted because arthritis of the left knee is not shown within the first post-service year.   38 C.F.R. § 3.307, 3.309.   

In support of her claim for service connection the Veteran states that she has had left knee pain since service, and she is competent to describe symptoms of pain.  38 C.F.R. § 3.159; Layno v. Brown, 6 Vet. App. 465, 469-71 (1994) (lay testimony is competent as to symptoms, which are within the realm of one's personal knowledge, personal knowledge is that which comes to the witness through the use of the senses; lay testimony is competent only so long as it is within the knowledge and personal observations of the witness).  Of significance, the Board notes the gap of approximately 15 years between the Veteran's separation from service and the first documented treatment for a left knee disability.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  However, such absence of documented treatment, in and of itself, is not a basis for discrediting her lay statements of continuity.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). Thus, the Board must consider the totality of the record, and not just the absence of clinical treatment, in weighing the Veteran's statements asserting continuity of symptomatology.

In this case, the Veteran's assertions are inconsistent.  At her March 2011 Board hearing, she testified that she injured her knee during service.  However, in a previous September 2010 private treatment record, the Veteran reported that there was no history of a left knee injury.  Thus, the record does not appear to demonstrate any type of chronic disability dating back to service.  For these reasons continuity of symptomatology is not demonstrated here, either by the clinical record or by the Veteran's own statements.   Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).         

Furthermore, the competent evidence of record indicates that the left knee disorder is not related to the Veteran's period of active service.  The September 2014 VA examiner's opinion was provided following an extensive review of the pertinent history, and was accompanied by a clear rationale.  For these reasons, it is deemed highly probative.  The Veteran is not competent to establish such connection.  Indeed, the question of causation here is a complex medical issue, requiring medical expertise, as opposed to an immediately observable cause-and effect relationship.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  The Veteran has submitted a medical opinion from Dr. E.S. who has been treating her since November 2006 and has provided a positive nexus opinion to service, primarily relying on the Veteran's reported history and an interpretation of a March 2006 x-ray report of the left knee.  However, the September 2014 VA examiner provided a detailed and thorough analysis of all facts, questioning not only the Veteran's inconsistent history but also the interpretation of the March 2006 x-ray report by Dr. E.S.  Accordingly, the Board finds that the opinion by Dr. E.S. is vastly outweighed in probative value by the September 2014 VA examiner's opinions.  

Accordingly, the Board concludes that the probative evidence of record does not support the Veteran's claim of entitlement to service connection for a left knee disorder.  In arriving at the decision to deny the claim, the Board has considered the applicability of the benefit-of-the-doubt rule enunciated in 38 U.S.C.A. § 5107(b). However, as there is not an approximate balance of probative evidence, that rule is not applicable in this case.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).


ORDER

Service connection for a left knee disorder is denied.


____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


